 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN DURAN,                                   Case No. 1:18-cv-01580-DAD-SAB

12                     Plaintiff,                  REQUIRING PLAINTIFF TO FILE LONG FORM
                                                   APPLICATION TO PROCEED IN FORMA
13          v.                                     PAUPERIS

14   JOHN LOLLIS,                                  (ECF No. 2)

15                     Defendant.                  TWENTY DAY DEADLINE

16

17          Plaintiff John Duran, appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983, filed a complaint on November 16, 2018. Plaintiff did not pay the filing fee in this action

19   and instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20   However, based upon review of Plaintiff’s application the Court is unable to determine if he is

21   eligible to proceed without prepayment of fees in this action. In assessing whether a certain

22   income level meets the poverty threshold under Section 1915(a)(1), courts look to the federal

23   poverty guidelines developed each year by the Department of Health and Human Services. See,

24   e.g., Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28,

25   2009) (and cases cited therein). Plaintiff’s application indicates that his family income is above

26   $29,000 per year which is far in excess of the poverty level for a family of two. See U.S. Federal

27   Poverty Guidelines Used to Determine Financial Eligibility for Certain Federal Programs,

28   https://aspe.hhs.gov/poverty-guidelines (last visited November 18, 2018). Accordingly, the Court
                                                     1
 1   will order Plaintiff to complete and file an Application to Proceed in District Court Without

 2   Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is unwilling to complete and submit

 3   the long form application, Plaintiff must pay the filing fee in full.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 6            2.      The Clerk of the Court is directed to forward an in forma pauperis application

 7                    (Long Form) to Plaintiff;

 8            3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 9                    $400.00 filing fee for this action, or (2) file an application to proceed in forma

10                    pauperis without prepayment of the fee; and

11            4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

12
     IT IS SO ORDERED.
13

14   Dated:        November 19, 2018
                                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
